NUMBER 13-10-00595-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

RAUL MENDEZ,                                                                      Appellant,

                                              v.

ELMITA VELEZ,                                       Appellee.
____________________________________________________________

             On appeal from the 445th District Court
                  of Cameron County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
                   Before Justices Benavides, Vela, and Perkes
                        Memorandum Opinion Per Curiam

       Appellant, Raul Mendez, proceeding pro se, appeals an order of the trial court

rendered on September 16, 2010. This cause is before the Court because appellant has

failed to timely file his brief and has failed to comply with the appellate rules and directives

from this Court. As stated herein, we dismiss the appeal for want of prosecution.
       The appellant's brief in the above cause was due on March 31, 2011.          On April

28, 2011, the Clerk of the Court notified appellant that the brief had not been timely filed

and that the appeal was subject to dismissal for want of prosecution under Texas Rule of

Appellate Procedure 38.8(a)(1), unless within ten days from the date of receipt of this

letter, appellant reasonably explained the failure and the appellee was not significantly

injured by the appellant's failure to timely file a brief. On May 9, 2011, appellant sent a

letter to the Court requesting an extension of time to file his brief. On May 11, 2011, the

Clerk of the Court advised appellant that his request for an extension was not in the form

required by the appellate rules. The Clerk advised appellant to submit a motion and the

$10.00 filing fee within ten days from the date of this notice.

       On May 12, 2011, appellee, Elmita Velez, filed an objection to appellant’s request

for an extension of time to file his brief. According to the objection, Velez would be

prejudiced by any extension of time without a meritorious reason by appellant. Velez

thus requested that appellant’s motion for extension of time be denied.

       On May 19, 2011, appellant again sent a letter to the Court requesting an

extension of time to file his brief. On June 3, 2011, the Clerk of the Court again advised

appellant that his request for an extension failed to comply with the appellate rules. The

Clerk advised appellant that his letter was not being considered as a motion because it

did not comply with Texas Rule of Appellate Procedure 10.5(b). The Clerk advised

appellant to submit a proper motion within ten days from the date of this notice.

       On June 10, 2011, appellant filed a letter with the Court which does not address his

request for an extension of time, but instead appears to address the merits of the appeal.

The letter cannot be considered as an appellate brief because it fails to comply with Texas

                                              2
Rule of Appellate Procedure 38.1 concerning the substantive requirements for an

appellant’s brief. Specifically, the letter, accompanied with various attachments, fails to

include any indicia of an appellate brief as described by the rules: the document does

not state concisely all issues or points presented for review; does not state concisely and

without argument the facts pertinent to the issues or points presented as required by Rule

38.1(d); does not contain a clear and concise argument for the contentions made, with

appropriate citations to the authorities and to the record; and does not contain an

appendix as required by Rule 38.1(j).

       Appellant has failed to comply with directives from the Clerk of the Court and has

failed to either reasonably explain his failure to file a brief, file a motion for extension of

time to file his brief, or file his brief. Accordingly, the appeal is DISMISSED FOR WANT

OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                                         PER CURIAM


Delivered and filed the
29th day of August, 2011.




                                              3